UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7380



JAMES A. BUTLER,

                                              Plaintiff - Appellant,


          versus


FEDERAL BUREAU OF PRISONS; UNITED STATES
DEPARTMENT OF JUSTICE; FEDERAL CORRECTIONAL
INSTITUTE, CUMBERLAND; WARDEN SHEARIN; UNITED
STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-797-1-WMN)


Submitted:   July 21, 2004                 Decided:   August 12, 2004


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Baltimore, Maryland; Matthew Wayne Mellady, UNITED
STATES DEPARTMENT OF JUSTICE, Annapolis Junction, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James A. Butler filed suit under the Federal Tort Claims

Act,   seeking    damages   for   the     loss   of   his    legal   materials.

Defendants filed a motion for summary judgment, and although warned

of the consequences, Butler failed to respond.              The district court

granted the motion, and Butler appeals. After a thorough review of

the record, we find that Butler failed to demonstrate a genuine

issue of material fact for trial.          As the non-moving party, Butler

could not rely upon the mere allegations of his complaint.                   Since

he failed to respond with affidavits or other verified evidence,

summary judgment was appropriately entered against him.                   See Fed.

R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Accordingly,     we   affirm.     We    deny   Butler’s     motion   to    appoint

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       - 2 -